          Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,
                                                                                ECF Case
                      - against -
                                                                                No. 21 Civ. 995 (PAC)
LEV PARNAS, and
DAVID CORREIA,

                              Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




         THE GOVERNMENT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
           APPLICATION TO INTERVENE AND FOR A COMPLETE STAY


                                                                     AUDREY STRAUSS
                                                                     United States Attorney for the
                                                                     Southern District of New York



Rebekah Donaleski
Aline Flodr
Nicolas Roos
Assistant United States Attorneys

        - Of Counsel -
           Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 2 of 12




                                  PRELIMINARY STATEMENT

          The United States of America, by and through the United States Attorney for the Southern

District of New York (“the Government”), respectfully submits this memorandum in support of

its application (i) to intervene in the above-captioned case, pursuant to Rule 24 of the Federal Rules

of Civil Procedure, and (ii) to stay this matter in its entirety until the conclusion of the parallel

criminal case, United States v. Lev Parnas, et al., S1 19 Cr. 725 (JPO) (the “Criminal Case”).

Counsel for Parnas has informed the Government that his client does not object to the

Government’s request for a full stay. The SEC and Correia take no position on the request for a

stay.

          The Criminal Case arises from virtually identical facts and circumstances that underlie this

action.    As a result, a full stay is especially appropriate because any exchange of discovery in the

civil case would be asymmetrical and would merely allow Parnas to circumvent the criminal

discovery rules and improperly tailor his defense in the Criminal Case.         In similar situations,

courts in this Circuit and others have often entered a complete stay of parallel civil actions when

there is a related criminal prosecution with overlapping defendants and facts, even over a

defendant’s objection. See, e.g., SEC v. Wey, 15 Civ. 7116 (PKC) (S.D.N.Y. June 9, 2016) (after

Government’s motion for partial stay of discovery, and over objection of multiple defendants,

implementing full stay of discovery, with the exception that SEC would produce testimony

transcripts that had been produced in criminal case); SEC v. Durante et al., 15 Civ. 9874 (RJS)

(S.D.N.Y. Mar. 23, 2016) (after Government’s initial motion for partial stay of discovery, fully

staying discovery and proceedings in the matter); SEC v. Shkreli, et al., 15 Civ. 7175 (KAM), 2016

WL 1122029, at **2-7 (E.D.N.Y. Mar. 22, 2016) (granting, over defendants’ opposition, a full

stay); SEC v. Dubovoy, 15 Civ. 6076 (D.N.J. Jan. 29, 2016); SEC v. One or More Unknown
                                                   1
         Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 3 of 12




Purchasers of Securities of Global Indus., Ltd., No. 11 Civ. 6500 (RA), 2012 WL 5505738, at *3

(S.D.N.Y. Nov. 9, 2012) (granting U.S. Attorney’s Office request for full stay of discovery for six

months over defendant’s objection while criminal investigation was proceeding but prior to any

criminal charge); Harris v. Nassau County et al., 2014 U.S. Dist. LEXIS 94554 at *10 (E.D.N.Y.

2014); SEC v. Nicholas, 569 F. Supp. 2d 1065, 1070 (C.D. Cal. 2008).

       For the reasons that follow, the Government respectfully requests that this Court enter an

order staying this action until the completion of the Criminal Case.

                                 FACTUAL BACKGROUND

       This case and the parallel Criminal Case arise out of the same underlying events.       On

October 9, 2019, a superseding indictment (the “Indictment”) was unsealed, charging Parnas and

Correia with one count of conspiracy to commit wire fraud in relation to a scheme to defraud seven

investors in “Fraud Guarantee,” Parnas’s and Corriea’s fledging fraud-reinsurance business,

among other charges.    See 19 Cr. 725, Dkt. 120.   On February 4, 2021, the SEC filed a complaint

against Parnas and Correia alleging violations of the securities laws related to the same scheme

(the “SEC Complaint”).

       As alleged in the Indictment, between 2012 and 2019, Correia and Parnas defrauded seven

different victims out of more than $2.3 million dollars by perpetrating a long-running scheme to

defraud investors in a company known as “Fraud Guarantee.” Parnas and Correia established

Fraud Guarantee in or about late 2012. (Indictment ¶ 27). Between 2012 and 2019, they pitched

Fraud Guarantee to potential investors as a company that would provide services to protect

investors from fraud, including by offering an insurance product to allow policyholders to recoup

their losses in the event they lost money due to fraudulent conduct. (Id. ¶¶ 26, 27). To induce

victims to invest in Fraud Guarantee, Parnas and Correia made multiple materially false
                                                2
         Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 4 of 12




misrepresentations. (Id. ¶ 26). They told certain victims that their funds, and other investors’

funds, would be used solely for legitimate business expenses of Fraud Guarantee, when in fact the

funds were largely withdrawn as cash, transferred to personal accounts, and used for various

apparently personal expenditures. (Id. ¶ 26). Parnas and Correia also made materially false

statements concerning how much money Parnas had contributed to the company and how much

money the company had raised overall. (Id.). At least seven victims invested in Fraud Guarantee

based on these false and misleading representations, with each victim investing hundreds of

thousands of dollars, for a total of more than $2 million. (Id.; see also id. ¶¶ 28-31 (defrauding

of “Victim-1,” “Victim-2”, and “Victim-3”); id. ¶¶ 32-33 (defrauding of “Victim-4”); id. ¶¶ 34

(defrauding of “Victim-5”); id. ¶¶ 35-36 (defrauding of “Victim-6”); id. ¶¶ 37-38 (defrauding of

“Victim-7”)).

                                          ARGUMENT

       The Government’s requests to intervene and for a complete stay of this civil action should

be granted.     If this case were to proceed absent a stay, there would be a risk of significant

interference with the Criminal Case.     A complete stay would prejudice no party to this civil

action, would prevent the circumvention of important statutory limitations on criminal discovery

and avoid asymmetrical discovery, and would preserve the Court’s resources because many of the

issues presented by the civil action will be resolved in the Criminal Case.       Such a stay is

appropriate even though Correia and the SEC have reached a settlement, because the civil penalty

against Correia remains unresolved.     In any event, the Criminal Case remains ongoing with




                                                3
         Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 5 of 12




respect to Parnas, who has entered a plea of not guilty.     Finally, none of the parties to this civil

action opposes the Government’s requests.

I.     THE GOVERNMENT SHOULD BE GRANTED PERMISSION TO INTERVENE

       Under Rule 24(a)(2) of the Federal Rules of Civil Procedure, anyone may intervene as of

right in an action when the applicant “claims an interest relating to the property or transaction that

is the subject of the action” and the applicant “is so situated that ‘disposing of the action may as a

practical matter impair or impede the movant’s ability to protect its interests. . . .’” Alternatively,

Rule 24(b)(2) provides for permissive intervention when the movant “has a claim or defense that

shares with the main action a common question of law or fact.” The Government respectfully

submits that its application satisfies both of these provisions given the effect this civil proceeding

would have on the Criminal Case and the similarity of claims and facts between the parallel

proceedings.

       As a general rule, courts “have allowed the government to intervene in civil actions —

especially when the Government wishes to do so for the limited purpose of moving to stay

discovery.” Twenty First Century Corp. v. LaBianca, 801 F. Supp. 1007, 1009 (E.D.N.Y. 1992;

see also SEC v. Credit Bancorp., 297 F.3d 127, 130 (2d Cir. 2002). The Government has a

“discernible interest in intervening in order to prevent discovery in a civil case from being used to

circumvent the more limited scope of discovery in the criminal matter.” SEC v. Chestman, 861

F.2d 49, 50 (2d Cir. 1988).

       As an initial matter, intervention is warranted because the Government’s interests in

upholding the public interest in enforcement of the criminal laws cannot be protected adequately

by the existing parties in this civil litigation, none of whom represents the Government’s interests

with respect to the criminal investigation, prosecution, and enforcement of federal criminal
                                                  4
         Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 6 of 12




statutes. See Bureerong v. Uvawas, 167 F.R.D. 83 (C.D. Cal. 1996) (“[T]he Government’s

prosecutorial and investigative interest is not adequately protected by any of the civil parties . . . .

Clearly neither the plaintiff or the defendants have this identical interest.”). Moreover, as noted

above, none of the parties to this action opposes the Government’s motion to intervene.

II.     A COMPLETE STAY OF THIS ACTION IS APPROPRIATE

        A.      Applicable Law

        This Court has the inherent power to stay civil proceedings in the interests of justice

pending the completion of a parallel criminal trial. See Kashi v. Gratsos, 790 F.2d 1050, 1057

(2d Cir. 1986) (“[A] court may decide in its discretion to stay civil proceedings . . . when the

interests of justice seem . . . to require such action.”) (internal citations and quotations omitted).

“‘[T]he power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.’” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012)

(quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In evaluating whether to grant such a

stay, courts in this Circuit consider:

                (1) the extent to which the issues in the criminal case overlap with
                those presented in the civil case; (2) the status of the case, including
                whether the defendants have been indicted; (3) the private interests
                of the plaintiffs in proceeding expeditiously weighed against the
                prejudice to plaintiffs caused by the delay; (4) the private interests of
                and burden on the defendants; (5) the interest of the court; and (6) the
                public interest.

See, e.g., Tuzman, No. 15 Civ. 7057 (AJN), at 2 (quoting Louis Vuitton, 676 F.3d at 99). “Balancing

these factors is a case-by-case determination, with the basic goal being to avoid prejudice.” Volmar

Distrib., Inc. v. New York Post Co., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993). But the factors “can

do no more than act as a rough guide for the district court as it exercises its discretion” and do not
                                                   5
         Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 7 of 12




replace the Court’s “studied judgment as to whether the civil action should be stayed based on the

particular facts before it and the extent to which such a stay would work a hardship, inequity, or

injustice to a party, the public or the court.” Louis Vuitton, 676 F.3d at 99. The Court’s “decision

ultimately requires and must rest upon a particularized inquiry into the circumstances of, and the

competing interests in, the case.” Id. (quotation marks omitted).

       B.      Discussion

       Application of each of these factors here weighs in favor of the stay sought by the

Government.

               1.      The Extent of the Overlap

       That the criminal and civil cases involve essentially identical facts and issues weighs

heavily in favor of a stay. “The most important factor at the threshold is the degree to which the

civil issues overlap with the criminal issues.” Volmar Distrib., 152 F.R.D. at 39 (citing Judge

Milton Pollack, Parallel Civil and Criminal Proceedings, 129 F.R.D. 201, 203 (S.D.N.Y. 1989));

see also Parker v. Dawson, No. 06 Civ. 6191 (JFB), 2007 WL 2462677, at *4 (E.D.N.Y. Aug. 27,

2007) (same); United States v. One 1964 Cadillac Coupe DeVille, 41 F.R.D. 352, 353 (S.D.N.Y.

1966) (“Where both civil and criminal proceedings arise out of the same or related transactions the

government is ordinarily entitled to a stay of all discovery in the civil case until disposition of the

criminal matter.”).

       Here, as described above, the Criminal Case and this case both turn on the same fraudulent

scheme perpetrated by Parnas and Correia related to “Fraud Guarantee.” The cases involve

virtually identical facts, evidence, victims and issues, and name the same defendants. As a result,

this factor weighs heavily in favor of a stay. See, e.g., Shkreli, 2016 WL 1122029, at *4; Tuzman,

15 Civ. 7057 (AJN), at 3.
                                                  6
         Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 8 of 12




                  2.    The Status of the Criminal Case

        The return of an indictment in the Criminal Case is also a factor that weighs in favor of a

stay. “[T]he strongest argument for granting a stay is where a party is under criminal indictment.”

Shkreli, 2016 WL 1122029, at *5 (quotation and citation omitted).            Indeed, “[t]he weight of

authority in this Circuit indicates that courts will stay a civil proceeding when the criminal

investigation has ripened into an indictment.” In re Par Pharm, Inc. Sec. Litig., 133 F.R.D. 12,

13 (S.D.N.Y. 1990); see also Trustees of Plumbers and Pipefitters Nat’l Pension Fund, et al. v.

Transworld Mechanical, Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995) (“A stay of a civil case is

most appropriate when a party to the civil case has already been indicted for the same conduct for

two reasons: first, the likelihood that a defendant may make incriminating statements is greatest

after an indictment has issued, and second, the prejudice to the plaintiffs in the civil case is reduced

since the criminal case will likely be quickly resolved.”). Parnas and Correia have been indicted,

arrested, and have received extensive Rule 16 discovery, and Correia has been sentenced in the

Criminal Case. Moreover, extensive pretrial motions have been filed and fully briefed. Trial

with respect to Parnas and his co-defendants has been scheduled for October 2021. The steady

forward progress of the Criminal Case and relatively advanced posture strongly favors a stay. See

Tuzman, No. 15 Civ. 7057 (AJN), at 3 (noting that an indictment normally weighs heavily in favor

of a stay absent particular facts indicating that the criminal case may not be resolved

expeditiously).

                  3.    The Potential Prejudice to the Parties

        Given that neither the SEC nor the defendants oppose a full stay, there is no discernable

prejudice to any parties.   Indeed, with respect to the defendants, granting a stay of the civil case

to permit the Criminal Case to proceed to its conclusion would benefit Parnas (if not Correia, who
                                                   7
         Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 9 of 12




has been sentenced), because granting a stay of the civil case would (for now) obviate forcing them

to make the choice between being prejudiced in the civil case by the assertion of their respective

Fifth Amendment rights or being prejudiced in the criminal case if they waived those rights.

               4.      The Interests of the Court

       Considerations of judicial economy also weigh in favor of granting a stay. Issues common

to both cases can be resolved in the criminal proceeding, thereby simplifying the civil action. Cf.

SEC v. Contorinis, No. 09 Civ. 1043 (RJS), 2012 WL 512626, at *2 (S.D.N.Y. Feb. 3, 2012)

(“Courts in this district have consistently found that a defendant convicted of securities fraud in a

criminal proceeding is collaterally estopped from relitigating the underlying facts in a subsequent

civil proceeding.”); Global Indus., 2012 WL 5505738, at *4 (“[T]he Civil Case is likely to benefit

to some extent from the Criminal Case no matter its outcome.”); LaBianca, 801 F. Supp. at 1010-

11 (recognizing judicial economy as a factor to be considered). Because the Criminal Case’s

outcome will likely affect the conduct, scope, and potential resolution of the civil proceeding,

thereby streamlining issues in this matter and avoiding duplication of effort and judicial resources,

this factor favors the Government’s application.

               5.      The Public Interest

       The Government and the public have an important interest in ensuring that civil discovery

is not used to circumvent the well-founded restrictions that pertain to criminal discovery —

restrictions that, inter alia, preserve the truth-seeking functions of the criminal process by

restraining the ability of criminal defendants to tailor testimony, suborn perjury, manufacture

evidence or intimidate witnesses. See United States v. Percevault, 490 F.2d 126, 129 (2d Cir.

1974) (noting that the Jencks Act, 18 U.S.C. § 3500, “represents a legislative determination that

access to a witness’ statements could be useful in impeaching a witness but was not intended to be
                                                   8
        Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 10 of 12




utilized in preparation for trial”); United States v. McCarthy, 292 F. Supp. 937, 942 (2d Cir. 1968)

(“The claimed need to see such statements in advance in order to prepare to rebut them is little

more than open notice of an intention to tailor testimony to fit the statement.”); Nicholas, 569 F.

Supp. 2d at 1070 (the criminal rules were “purposefully limited so as to prevent perjury and

manufactured evidence, to protect potential witnesses from harassment and intimidation, and to

level the playing field between the government and the defendant, who would be shielded from

certain discovery by the Fifth Amendment”).

       In Tuzman, Judge Nathan outlined three principal Government interests justifying a stay of

discovery of civil proceedings while parallel criminal proceedings are pending:

               First, broad disclosure of the essentials of the prosecution’s case
               may lead to perjury and manufactured evidence. Second, revelation
               of the identity of prospective witnesses may create the opportunity
               for intimidation. Third, criminal defendants may unfairly surprise
               the prosecution at trial with information developed through [civil]
               discovery, while the self-incrimination privilege would effectively
               block any attempts by the Government to discover relevant
               evidence from the defendants.

Tuzman, No. 15 Civ. 7057 (AJN), at 3-4 (internal citations and quotations omitted).        Based on

these concerns, judges in this District have frequently granted Government requests to limit

discovery in a parallel civil action in order to prevent the civil discovery rules from being misused

as a device for improperly obtaining discovery in the criminal proceeding. See, e.g., Tuzman, No.

15 Civ. 7057 (AJN) (granting stay sought by Government); SEC v. Beacon Hill Asset Management

LLC, No. 02 Civ. 8855 (LAK), 2003 WL 554618, at *1 (S.D.N.Y. Feb. 27, 2003) (in granting

government’s motion to stay, court noted: “The principal concern with respect to prejudicing the

government’s criminal investigation is that its targets might abuse civil discovery to circumvent

limitations on discovery in criminal cases.”); Phillip Morris Inc. v. Heinrich, No. 95 Civ. 328


                                                 9
        Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 11 of 12




(LMM), 1996 WL 363156, at *19 (S.D.N.Y. June 28, 1996) (granting stay motion because if “civil

discovery is not stayed, the criminal investigation will be prejudiced, as the Defendants may have

an opportunity to gain evidence to which they are not entitled under criminal discovery rules.”);

Bd. of Governors of the Federal Reserve System v. Pharaon, 140 F.R.D. 634, 639 (S.D.N.Y. 1991)

(“‘A litigant should not be allowed to make use of the liberal discovery procedures applicable to a

civil suit as a dodge to avoid the restrictions on criminal discovery and thereby obtain documents

he would not otherwise be entitled to for use in his criminal trial.’”) (quoting Campbell v. Eastland,

307 F.2d 478, 487 (5th Cir. 1952)).

       Indeed, the rationale underlying a stay is even stronger in an indicted matter, given that a

defendant in a charged criminal case will likely invoke his Fifth Amendment rights in the civil

case and not participate in the very discovery process he might otherwise affirmatively benefit

from. See, e.g., SEC v. Chakrapani, 2010 WL 2605819 (S.D.N.Y. June 29, 2010) (inviting the

Government to renew its motion to stay discovery if the defendant intends to invoke the Fifth

Amendment if noticed for a deposition); Nicholas, 569 F. Supp. 2d at 1070 (noting when granting

full stay that “[t]he specter of parties and witnesses invoking their Fifth Amendment rights would

render discovery largely one-sided; the SEC would produce scores of documents and witness

testimony only to be precluded from gathering reciprocal discovery from the defendants”). A

denial of the Government’s requested stay would therefore result in asymmetrical discovery,

pursuant to which Parnas would be able to obtain statements from relevant witnesses and victims

through depositions and use other discovery mechanisms such as requests for admission and

interrogatories to obtain information from the SEC, while the SEC would be unable to use any of

these discovery mechanisms to obtain information from Parnas because of any assertion of his

Fifth Amendment rights. Such a result would be contrary to the criminal discovery rules that
                                                 10
        Case 1:21-cv-00995-PAC Document 15 Filed 03/02/21 Page 12 of 12




govern when criminal defendants are entitled to obtain prior statements of the Government’s trial

witnesses. See 18 U.S.C. § 3500(b) (prior statements of Government witnesses must be made

available after the witnesses have testified on direct examination), and would be particularly

inappropriate here given that, as noted Parnas has no objection to the requested say.

       As such, and because the defendants will not in any way be prejudiced in preparing and

defending themselves, this factor weighs in favor of the Government’s application.

                                        CONCLUSION

       For these reasons, the Government respectfully requests that its application to intervene

and for a complete stay of this matter be granted. A proposed stay order is attached as Exhibit

1.

       Dated: New York, New York
              March 2, 2021

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                      By:     /s/ Rebekah Donaleski
                                             Rebekah Donaleski
                                             Aline Flodr
                                             Nicolas Roos
                                             Assistant United States Attorneys
                                             One Saint Andrew’s Plaza
                                             New York, New York 10007
                                             Telephone: (212) 637-2423




                                                11
